      Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALLSTAR MARKETING GROUP, LLC,
                         Plaintiff
           - against -
ALI DROPSHIPPING SUPPORT STORE, ALIEXPRESS              PRELIMINARY
GLOBAL DROPSHIPPING STORE, ALIHOME                   INJUNCTION ORDER
DESIGN STORE, ALINA LIVING STORE, BR
SERVICE STORE, CAIDA STORE, COOCNICO                   21 Civ. 333 (PGG)
OFFCIAL STORE, DONGGUAN AI CHENG TOYS
CO., LTD., DROPSHIP-007 STORE, DROPSHIPPING
HOUSE901 STORE, EFDKC OFFCIAL CAR
ACCESSORIES STORE, EXQUISITE LIFE 365 STORE,
FANTASY H-OME & LIFE STORE, FOUR SEASONS'
SONG, GUANGZHOU HAPPY ISLAND TOYS CO.,
LTD., H & M LUB-AN STORE, HEQU FASHION,
HUNAN HECHENG YUANMAI EQUIPMENT CO.,
LTD., JESSIC STORE, JIANDE JADE TEXTILES CO.,
LTD., JOYLIVE STORE, JOYLOVE STORE, LITTLE
FOR BABY STORE, MARKETHUB STORE, MEIHUA
COSMETICS (HUIZHOU) CO., LTD., MSCARTOON
STORE, NINGBO SUNREAL ELECTRONIC CO., LTD.,
SHANGHAI GOT GIFT CO., LTD., SHANGHAI ZHEYI
TRADING CO., LTD., SHENZHEN NEWSTAR
ELECTRONIC TECHNOLOGY CO., LTD., SHENZHEN
TUOYI ELECTRONIC COMMERCE CO., LTD.,
SHOP4980079 STORE, SHOP5599062 STORE,
SHOP910968013 STORE, SHOP910976005 STORE,
SHOP911089025 STORE, SINDAX OFFICIAL STORE,
SUERTE HAPPYNESS STORE, SWEETY &JUMPING
GARDEN STORE, TOPSEXTOYS WORLD STORE,
WARM LIGHTING LIFE STORE, YANGZHOU
CREATIVE TOYS AND GIFTS CO., LTD.,
YANGZHOU HAITONG TEXTILE PRODUCTS CO.,
LTD., YANGZHOU HOME KA CRAFTS LTD., YIWU
BINGGOU TOYS CO., LTD., YIWU JIALING IMPORT
AND EXPORT CO., LTD., YIWU LENORA TRADING
CO., LTD., YIWU ZHANGHUOQING E-COMMERCE
FIRM, YOUR HAPPINESS IS OUR PRIORITY STORE,
ZAKONA 2BIKINI STORE, ZXCXZ
HOUSEHOLDAPPLIANCE STORE and ZY FOR DROP
SHIPPING STORE,

                         Defendants.
         Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 2 of 14




PAUL G. GARDEPHE, U.S.D.J.:

              WHEREAS, Plaintiff having moved ex parte on January 14, 2021 against

Defendants Ali Dropshipping Support Store, Aliexpress Global Dropshipping Store, Alihome

Design Store, Alina living Store, BR service Store, CAIDA Store, Coocnico Offcial Store,

Dongguan Ai Cheng Toys Co., Ltd., Dropship-007 Store, Dropshipping House901 Store,

EFDKC Offcial Car Accessories Store, Exquisite life 365 Store, Fantasy H-OME & Life Store,

Four Seasons' Song, Guangzhou Happy Island Toys Co., Ltd., H & M LuB-an Store, Hequ

fashion, Hunan Hecheng Yuanmai Equipment Co., Ltd., JESSIC Store, Jiande Jade Textiles Co.,

Ltd., JOYLIVE Store, Joylove Store, Little For Baby Store, Markethub Store, Meihua Cosmetics

(Huizhou) Co., Ltd., mscartoon Store, Ningbo Sunreal Electronic Co., Ltd., Shanghai Got Gift

Co., Ltd., Shanghai Zheyi Trading Co., Ltd., Shenzhen Newstar Electronic Technology Co., Ltd.,

Shenzhen Tuoyi Electronic Commerce Co., Ltd., Shop4980079 Store, Shop5599062 Store,

Shop910968013 Store, Shop910976005 Store, Shop911089025 Store, Sindax Official Store,

Suerte Happyness Store, Sweety &Jumping garden Store, TopSextoys World Store, Warm

Lighting Life Store, Yangzhou Creative Toys and Gifts Co., Ltd., Yangzhou Haitong Textile

Products Co., Ltd., Yangzhou Home Ka Crafts Ltd., Yiwu Binggou Toys Co., Ltd., Yiwu Jialing

Import And Export Co., Ltd., Yiwu Lenora Trading Co., Ltd., Yiwu Zhanghuoqing E-Commerce

Firm, Your Happiness Is Our Priority Store, zakona 2bikini Store, ZXCXZ HouseholdAppliance

Store and ZY For Drop Shipping Store (collectively referred to as “Defendants”) for the

following: (1) a temporary restraining order (“TRO”); (2) an order restraining Merchant




                                               2
         Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 3 of 14




Storefronts1 and Defendants’ Assets2 with Financial Institutions3; (3) an order to show cause why

a preliminary injunction should not issue; (4) an order authorizing bifurcated and alternative

service and (5) an order authorizing expedited discovery (“Application”);

               WHEREAS, the Court entered an Order granting Plaintiff’s Application on

January 21, 2021, which directed Defendants to appear telephonically on February 4, 2021 at

11:00 a.m. to show cause why a preliminary injunction should not issue (“Show Cause

Hearing”);

               WHEREAS, on January 29, 2021, Plaintiff filed a letter request to modify and

extend the TRO;

               WHEREAS, on February 1, 2021, the Court entered an Order granting Plaintiff’s

request, extending the briefing deadlines, adjourning the Show Cause Hearing to February 11,

2021 at 9:00 a.m. and extending the TRO to the new date of the Show Cause Hearing (“February

1, 2021 Order”);

               WHEREAS, on February 5, 2021, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in

support of the Application and the February 1, 2021 Order on each and every Defendant, except



1
  Any and all User Accounts through which Defendants, their respective officers, employees,
agents, servants and all persons in active concert or participation with any of them operate
storefronts to manufacture, import, export, advertise, market, promote, distribute, display, offer
for sale, sell and/or otherwise deal in Counterfeit Products, which are held by or associated with
Defendants, their respective officers, employees, agents, servants and all persons in active
concert or participation with any of them.
2
  Any and all money, securities or other property or assets of Defendants (whether said assets are
located in the U.S. or abroad).
3
  Any banks, financial institutions, credit card companies and payment processing agencies, such
as PayPal Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba Group d/b/a Alibaba.com
payment services (e.g., Alipay.com Co., Ltd., Ant Financial Services Group), PingPong Global
Solutions, Inc. (“PingPong”) and other companies or agencies that engage in the processing or
transfer of money and/or real or personal property of Defendants.


                                                 3
         Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 4 of 14




Defendants Dropship-007 Store, Joylove Store and mscartoon Store, who were subsequently

served on February 8, 2021;

               WHEREAS, on February 10, 2021, the Court entered an Order adjourning the Show

Cause Hearing to February 18, 2021 at 9:00 a.m. and extending the TRO to the new date of the

Show Cause Hearing (“February 10, 2021 Order”);

               WHEREAS, on February 18, 2021 at 9:00 a.m., Plaintiff appeared at the Show

Cause Hearing, but no Defendants appeared.

                                                 ORDER

    1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of

       Civil Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this

           action or until further order of the Court:

               i. manufacturing, importing, exporting, advertising, marketing, promoting,

                  distributing, displaying, offering for sale, selling and/or otherwise dealing in

                  Counterfeit Products4 or any other products bearing the Happy Nappers

                  Marks5 and/or Happy Nappers Works6 and/or marks or artwork that are


4
  Products bearing or used in connection with the Happy Nappers Marks and/or Happy Nappers
Works, and/or products in packaging and/or containing labels and/or hang tags bearing the
Happy Nappers Marks and/or Happy Nappers Works, and/or bearing or used in connection with
marks and/or artwork that are confusingly or substantially similar to the Happy Nappers Marks
and/or Happy Nappers Works and/or products that are identical or confusingly or substantially
similar to the Happy Nappers Products.
5
  U.S. Trademark Registration Nos.: 6,102,208 for “HAPPY NAPPERS” for goods in Class 20 and
24; and 3,998,335 for “HAPPY NAPPERS” for goods in Class 28.
6
  U.S. Copyright Reg. Nos.: VA 2-227-806 covering Shak the Shark; VA 2-227-789 covering
Arianna the White Unicorn; VA 2-227-807 covering Duncan the Dragon; VA 2-227-808 covering


                                                 4
        Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 5 of 14




                 confusingly or substantially similar to, identical to and constitute a

                 counterfeiting and/or infringement of the Happy Nappers Marks and/or Happy

                 Nappers Works;

              ii. directly or indirectly infringing in any manner Plaintiff’s Happy Nappers Marks

                 and/or Happy Nappers Works;

             iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

                 Happy Nappers Marks and/or Happy Nappers Works, to identify any goods or

                 services not authorized by Plaintiff;

             iv. using Plaintiff’s Happy Nappers Marks and/or Happy Nappers Works or any

                 other marks and/or artwork that are confusingly or substantially similar to the

                 Happy Nappers Marks and/or Happy Nappers Works on or in connection with

                 Defendants’ manufacturing, importing, exporting, advertising, marketing,

                 promoting, distributing, displaying, offering for sale, selling and/or otherwise

                 dealing in Counterfeit Products;

              v. using any false designation of origin or false description, or engaging in any

                 action which is likely to cause confusion, cause mistake and/or to deceive

                 members of the trade and/or the public as to the affiliation, connection or

                 association of any product manufactured, imported, exported, advertised,

                 marketed, promoted, distributed, displayed, offered for sale or sold by

                 Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

                 any product manufactured, imported, exported, advertised, marketed,



Lilly the Lady Bug; VA 2-227-810 covering Monique the Pink Unicorn; VA 2-227-816 covering
Kodiak the Grey Husky; VA 2-227-818 covering Dusty the Yellow Dog; and VA 2-227-820
covering Charlotte the Pink Kitty.


                                                5
         Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 6 of 14




                  promoted, distributed, displayed, offered for sale or sold by Defendants and

                  Defendants’ commercial activities and Plaintiff;

              vi. secreting, concealing, destroying, altering, selling off, transferring or

                  otherwise disposing of and/or dealing with: (i) Counterfeit Products and/or (ii)

                  any computer files, data, business records, documents or any other records or

                  evidence relating to their User Accounts7, Merchant Storefronts or

                  Defendants’ Assets and the manufacture, importation, exportation,

                  advertising, marketing, promotion, distribution, display, offering for sale

                  and/or sale of Counterfeit Products;

             vii. effecting assignments or transfers, forming new entities or associations, or

                  creating and/or utilizing any other platform, User Account, Merchant

                  Storefront or any other means of importation, exportation, advertising,

                  marketing, promotion, distribution, display, offering for sale and/or sale of

                  Counterfeit Products for the purposes of circumventing or otherwise avoiding

                  the prohibitions set forth in this Order; and

            viii. knowingly instructing, aiding or abetting any other person or business entity

                  in engaging in any of the activities referred to in subparagraphs 1(a)(i) through

                  1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

       b) Accordingly, the Third Party Service Providers8 and Financial Institutions are hereby


7
  Any and all websites and any and all accounts with online marketplace platforms such as
Alibaba and AliExpress, as well as any and all as yet undiscovered accounts with additional
online marketplace platforms held by or associated with Defendants, their respective officers,
employees, agents, servants and all persons in active concert or participation with any of them.
8
  Online marketplace platforms, including, without limitation, those owned and operated,
directly or indirectly by Alibaba and/or AliExpress, as well as any and all as yet undiscovered
online marketplace platforms and/or entities through which Defendants, their respective officers,
employees, agents, servants and all persons in active concert or participation with any of them


                                                 6
         Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 7 of 14




           restrained and enjoined from engaging in any of the following acts or omissions

           pending the final hearing and determination of this action or until further order of the

           Court:

               i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

                    paying Defendants’ Assets from or to Defendants’ Financial Accounts until

                    further ordered by this Court;

               ii. secreting, concealing, destroying, altering, selling off, transferring or

                    otherwise disposing of and/or dealing with any computer files, data, business

                    records, documents or any other records or evidence relating to the

                    Defendants’ User Accounts, Merchant Storefronts, Defendants’ Assets and the

                    manufacture, importation, exportation, advertising, marketing, promotion,

                    distribution, display, offering for sale and/or sale of Counterfeit Products; and

              iii. knowingly instructing, aiding, or abetting any other person or business entity

                    in engaging in any of the activities referred to in subparagraphs 1(a)(i) through

                    1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

       c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined

           from engaging in any of the following acts or omissions pending the final hearing and

           determination of this action or until further order of the Court:

               i. providing services to Defendants, Defendants’ User Accounts and

                    Defendants’ Merchant Storefronts, including, without limitation, continued

                    operation of Defendants’ User Accounts and Merchant Storefronts;



manufacture, import, export, advertise, market, promote, distribute, offer for sale, sell and/or
otherwise deal in Counterfeit Products which are hereinafter identified as a result of any order
entered in this action, or otherwise.


                                                     7
     Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 8 of 14




           ii. secreting, concealing, destroying, altering, selling off, transferring or

               otherwise disposing of and/or dealing with any computer files, data, business

               records, documents or any other records or evidence relating to the

               Defendants’ User Accounts, Merchant Storefronts, Defendants’ Assets and the

               manufacture, importation, exportation, advertising, marketing, promotion,

               distribution, display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity

               in engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered

       Financial Institutions who are served with this Order shall locate and attach

       Defendants’ Financial Accounts, shall provide written confirmation of such

       attachment to Plaintiff’s counsel and provide Plaintiff’s counsel with a summary

       report containing account details for any and all such accounts, which shall include, at

       a minimum, identifying information for Defendants and Defendants’ User Accounts,

       contact information for Defendants (including mailing addresses and e-mail

       addresses), account numbers and account balances for any and all of Defendants’

       Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the

   TRO shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules




                                              8
  Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 9 of 14




       of Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the

       Southern and Eastern Districts of New York and Defendants who are served with this

       Order shall provide written responses under oath to such interrogatories within

       fourteen (14) days of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice

       of this Order shall produce all documents responsive to such requests within fourteen

       (14) days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial

       Institutions who receive service of this Order shall provide Plaintiff’s counsel with all

       documents and records in their possession, custody or control (whether located in the

       U.S. or abroad), relating to any and all of Defendants’ Financial Accounts, User

       Accounts and Merchant Storefronts, including, but not limited to, documents and

       records relating to:

   i.     account numbers;

  ii.     current account balances;

 iii.     any and all identifying information for Defendants and Defendants' User Accounts,

          including names, addresses and contact information;

 iv.      any and all account opening documents and records, including, but not limited to,

          account applications, signature cards, identification documents, and if a business

          entity, any and all business documents provided for the opening of each and every




                                             9
 Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 10 of 14




        of Defendants’ Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from each and every

        of Defendants’ Financial Accounts and any and all supporting documentation,

        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to

        show the identity of the destination of the transferred funds, the identity of the

        beneficiary’s bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants

        and all persons in active concert or participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of payment,

        methods for accepting payment and any and all financial information, including,

        but not limited to, information associated with Defendants’ User Accounts, a full

        accounting of Defendants’ sales history and listing history under such accounts,

        and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

        and

  x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

        promoting, distributing, displaying, offering for sale and/or selling of Counterfeit




                                          10
        Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 11 of 14




               Products, or any other products bearing one or more of the Happy Nappers Marks

               and/or Happy Nappers Works and/or marks or artwork that are confusingly or

               substantially similar to, identical to and constitute a counterfeiting and/or

               infringement of the Happy Nappers Marks and/or Happy Nappers Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service

   Providers shall provide to Plaintiff’s counsel all documents and records in its possession,

   custody or control (whether located in the U.S. or abroad) relating to Defendants’ User

   Accounts and Defendants’ Merchant Storefronts, including, but not limited to, documents

   and records relating to:

          i.   any and all User Accounts and Defendants’ Merchant Storefronts and account

               details, including, without limitation, identifying information and account

               numbers for any and all User Accounts and Defendants’ Merchant Storefronts

               that Defendants have ever had and/or currently maintain with the Third Party

               Service Providers;

         ii.   the identities, location and contact information, including any and all e-mail

               addresses of Defendants;

        iii.   the nature of Defendants’ businesses and operations, methods of payment,

               methods for accepting payment and any and all financial information, including,

               but not limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and




                                                 11
      Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 12 of 14




      iv.      Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Happy Nappers Marks and/or Happy

               Nappers Works and/or marks or artwork that are confusingly or substantially

               similar to, identical to and constitute an infringement of the Happy Nappers

               Marks and/or Happy Nappers Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

     on, and shall be deemed effective as to Defendants if it is completed by one of the

     following means:

     a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com or via website publication

            through a specific page dedicated to this Lawsuit accessible through

            ipcounselorslawsuit.com) where each Defendant will be able to download a PDF

            copy of this Order, to Defendants’ e-mail addresses to be determined after having

            been identified by Alibaba and/or AliExpress pursuant to Paragraph V(C); or

a)          delivery of a message to Defendants through the same means that Plaintiff’s agents

            have previously communicated with Defendants, namely the system for

            communications established by the Third Party Service Providers on their respective

            platforms, providing a link to a secure website (such as NutStore or a large mail link

            created through Rmail.com) where each Defendant will be able to download PDF

            copies of this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party




                                                 12
    Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 13 of 14




   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is

   completed by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          PayPal will be able to download a PDF copy of this Order via electronic mail to

          PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF

          copy of this Order via electronic mail Mr. Di Zhang, Member of the Legal &

          Compliance Department – IP, at di.zd@alipay.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Alibaba will be able to download a PDF copy of this Order via electronic mail to

          Ms. Rachel Wang, Legal Counsel, Alibaba Group at rachel.wy@alibaba-inc.com

          and Ms. Yujuan He, Paralegal, Alibaba Group at chloe.he@alibaba-inc.com

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Payoneer Inc. will be able to download a PDF copy of this Order via electronic

          mail to Payoneer Inc.’s Customer Service Management at

          customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

          Inc., at Edward.Tulin@skadden.com; and

       e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          PingPong Global Solutions Inc. will be able to download a PDF copy of this

          Order via electronic mail to PingPong Global Solutions Inc.’s Legal Department




                                             13
        Case 1:21-cv-00333-PGG Document 3 Filed 02/18/21 Page 14 of 14




               at legal@pingpongx.com.

   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

       terms of this Order and any act by them or anyone of them in violation of this Order may

       be considered and prosecuted as in contempt of this Court.

   8. This Order shall remain in effect during the pendency of this action, or until further order

       of the Court.

   9. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.


All Defendants having been served, the Clerk of Court is directed to unseal this case and all

documents previously filed in conjunction with it.

Dated: New York, New York
       February 18, 2020




                                                14
